Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/US2017/055980 filed on 10/10/2017.

Lack of Unity
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1)	Group I, claim(s) 1-59, drawn to a method of administering a vesicular monoamine transport 2 (VMAT2) inhibitor chosen from valbenazine and (+)-a-3-isobutyl-9,10-dimethoxy-1,3,4,6,7,11b-hexahydro-2H-pyrido[2,1-a]isoquinolin-2-ol, or a pharmaceutically acceptable salt and/or isotopic variant thereof, to a patient in need thereof wherein the patient is a cytochrome P450 2D6 (CYP2D6) poor metabolizer.

2)	Group II, claim(s) 60-118, drawn to a composition comprising  an amount of the VMAT2 inhibitor (VMAT2) inhibitor chosen from valbenazine and (+)-a-3-isobutyl-9,10-dimethoxy-1,3,4,6,7,11b-hexahydro-2H-pyrido[2,1-a]isoquinolin-2-ol, or a 


The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.
Groups I-II lack unity because the shared common technical feature is not a contribution over the prior art. Since it is well known in the art, it cannot be considered a special technical feature. 
In the instant case, the shared common technical feature is a composition comprising  an amount of the VMAT2 inhibitor (VMAT2) chosen from valbenazine and (+)-a-3-isobutyl-9,10-dimethoxy-1,3,4,6,7,11b-hexahydro-2H-pyrido[2,1-a]isoquinolin-2-ol, or a pharmaceutically acceptable salt and/or isotopic variant thereof as in instant claims 60, 63, 64. Unity of invention links the various inventions together by sharing a common special technical feature in each invention. However, when the special technical feature is not a contribution over the prior art, the various inventions may be restricted from each other. In the instant case, unity of invention does not exist because the shared 
Because the inventions lack unity for the reasons given above restriction for examination purpose as indicated is proper.
Because the inventions lack unity for the reasons given above and the search required for any one of Groups I-II is not required for any other Groups of I-II restriction for examination purpose as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Election of Species

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:	
1) A plurality of vesicular monoamine transport 2 (VMAT2) inhibitors;
2) A plurality of diseases or disorders.

If applicant elects group I, applicant is further required to elect a single disclosed vesicular monoamine transport 2 (VMAT2) inhibitor, and a single disclosed disease or disorder to be treated for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Claims will be examined to the extent they read on the elected species and closely related compounds.
If applicant elects group II, applicant is further required to elect a single disclosed vesicular monoamine transport 2 (VMAT2) inhibitor, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Claims will be examined to the extent they read on the elected species and closely related compounds.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the special technical feature which is referred to Annex B of Appendix A1 of MPEP (Administrative Instructions under the PCT, "Unity of Invention"). Unity exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding claimed technical features. The express "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art ("Rule 13.2). The species claimed vesicular monoamine transport 2 (VMAT2) inhibitors, vary in structure, physical, chemical and biological properties. Further, the diseases for example, bipolar disorder and Alzheimer’s disease have different etiologies and are treated differently.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Because the restriction/election requirement is complex, a telephone call to applicant's agent to request an oral election was not made. See MPEP § 812.01. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627